Exhibit 21.1 SUBSIDIARIES OF THE COMPANY SUBSIDIARIES OF GULFMARK OFFSHORE, INC. Name of Subsidiary or Organization State or Country of Incorporation GulfMark U.K. Ltd. UnitedKingdom GulfMark North Sea Limited United Kingdom GulfMark Personnel U.K., Ltd. United Kingdom GulfMark U.K. International, Ltd. United Kingdom GulfMark Guernsey, Ltd. Guernsey GulfMark Guernsey International, Ltd. Guernsey GulfMark Asia Pte., Ltd. Singapore GulfMark Marine International S. de R.L. Panama GulfMark Servicios Maritimos do Brasil Ltda. Brazil Semaring Logistics (M) Sdn. Bhd. Malaysia GulfMark Malaysia Inc. Labuan Chalvoyage (M) Sdn. Bhd. Malaysia GulfMark Malaysia Sdn. Bhd. Malaysia GulfMark Malta Limited Malta GulfMark Servicios de Mexico, S. de R.L. de C.V. Mexico GulfMark de Mexico, S. de R.L. de C.V. Mexico GulfMark Maritime, S. de R.L. de C.V. Mexico Gulf Channel Offshore Services LDA Angola GulfMark Norge AS Norway GulfMark AS Norway GulfMark Rederi AS Norway Gulf Offshore Marine International B.V. Netherlands GulfMark Oceans, L.P. Cayman Islands GulfMark Marine Trinidad Limited Trinidad & Tobago GOMI Holdings, Inc. Delaware GulfMark Offshore, Inc. Delaware GM Offshore, Inc. Delaware GulfMark Capital, LLC Delaware GulfMark Management, Inc. Delaware GulfMark Resources, LLC Delaware GulfMark Shipping, LLC Delaware GulfMark Americas, Inc. Delaware
